DETAILED ACTION
	Claims 1-35 are present for consideration.
Claims 34 and 35 have been amended.
	Claims 36-39 have been cancelled.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-35 allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s arguments filed 10/28/2019 and 12/24//2019.
No prior art or combination of prior art teaches or suggest a method of deduplicating data by a system having a first storage device and a second storage device to store deduplicated data, wherein data is retrievable from the first storage device faster than data is retrievable from the second storage device, the method comprising: receiving data for deduplication from a client machine, by the deduplication system; deduplicating the received data; determining whether to claim 1; a method of deduplicating data by a deduplication system having a first, solid state storage device and a second storage device to store deduplicated data, wherein data is retrievable from the first, solid state drive storage device faster than data is retrievable from the second storage device, the method comprising: receiving data for deduplication from a client machine, by the deduplication system; deduplicating the received data; determining whether the deduplicated data is stored in the first, solid state storage device; and if the deduplicated data is not stored in the first, solid state storage device, always storing the deduplicated data in the first, solid state storage device as recited in claim 10; and a deduplication system comprising: a first storage device to store data; a second storage device to store deduplicated data, wherein data is retrievable from the first storage device faster than data is retrievable from the second storage device; and a processing device configured to: receive data for deduplication, by the system; deduplicate the received data; determine whether to store the deduplicated data in the first storage device or the second storage device, based, at least in part, on a characteristic of the client machine; and store the deduplicated data in the determined first storage device or second storage device as recited in claim 18.


Response to Arguments
Applicant’s arguments, see page 13, filed 01/27/2021, with respect to the rejection of claim 39 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Applicant’s arguments, see page 14, filed 01/27/2021, with respect to the rejection of claims 36-37 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139